United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-2252WA
                                   _____________

Southwestern Energy Company;             *
SEECO, Inc.; Arkansas Western Gas        *
Company,                                 *
                                         * Appeal from the United States
                    Appellees,           * District Court for the Western
                                         * District of Arkansas.
      v.                                 *
                                         *       [UNPUBLISHED]
Marilyn J. Eickenhorst,                  *
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: February 8, 1999
                                Filed: February 19, 1999
                                 _____________

Before FAGG and HANSEN, Circuit Judges, and ROSENBAUM,* District Judge.
                           _____________

PER CURIAM.

      Marilyn J. Eickenhorst 's appeal has been submitted on the briefs. Having
reviewed the record in the context of Eickenhorst's contentions, we conclude no error
of law appears, the district court's rulings are clearly correct, and an extended
discussion is unnecessary. We thus affirm for the reasons stated in the district court's
rulings. See 8th Cir. R. 47B.


      *
       The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, sitting by designation.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-